DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/09/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/09/2021 was filed after the mailing date of the Notice of Allowance on 09/29/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 53-63, 65 and 72-76 remain allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Instant claims require a process for manufacturing a press hardened steel part comprising successive steps of: providing a steel semi-product with a specific composition, hot rolling, coiling at a coiling temperature Tc between 550°C and Ms, annealing at an annealing 
It is noted that the Applicant submitted an information disclosure statement (IDS) along with the request for continued examination filed on 12/09/2021. However, none of the three references in the IDS alone or in combination teaches or suggests all of the limitations of the instant claims. Although US 6059899 A of Shibata teaches “a press-formed article and a method for strengthening a press-formed article which contributes to strengthening a vehicle body furthermore” with a carbon content of 0.05 to 0.25% by weight, it does not point out the specific compositional ranges of other elements, the relationships between a) C, Mn, Si and Cr, b) N and Ti and c) Nb and Ti, the transfer, and the specific cooling rates and temperature ranges required by the instant claims. The second reference, US 2013/0333190 A1 of Mizumura teaches a “method for bending a sheet metal of the present invention” which “includes the hardness adjusting process for changing hardness of the sheet metal so as to form a blank having a high-hardness region and a low-hardness region having hardness lower than hardness of the high-hardness region” and points out two compositions of steel, SM1 and SM2 having a carbon content of 0.16 and 0.22 weight% for the method to be performed on which means it does not teach the claimed range of carbon of 0.062 to 0.098 weight% or the specific cooling rates and temperature ranges required by the instant claims. The third reference, CA 2916123 A1 of Sikora teaches of a method for partially hardening a semifinished product consisting of a hardenable steel in a mold, the semifinished product having at least partially the cross-sectional .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030.  The examiner can normally be reached on M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733